UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 14, 2014 SOUTHWEST BANCORP, INC. (Exact name of registrant as specified in its charter) Oklahoma 001-34110 73-1136584 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 608 South Main Street, Stillwater, Oklahoma (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (405)742-1800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On August 14, 2014, the board of directors of Southwest Bancorp, Inc. (“Southwest”) approved a stock repurchase program pursuant to which up to 5.0% of Southwest’s outstanding shares of common stock, or approximately 990,000 shares, may be repurchased. A copy of the press release announcing the approval of the stock repurchase program is filed as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits: 99.1:Press Release dated August 14, 2014. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. August 14, 2014 SOUTHWEST BANCORP, INC. By:/s/ Mark W. Funke Name:Mark W. Funke Title:President and CEO Exhibit Index Exhibit No. Description Method of Filing Press Release dated August 14, 2014. Filed herewith electronically
